COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Harris County v. International Paper Company

Appellate case number:    01-15-00354-CV

Trial court case number: 2011-76724

Trial court:              295th District Court of Harris County

        Appellant, Harris County, previously advised this court that portions of the Clerk’s
Record were missing and asked that we not set briefing deadlines until the complete Clerk’s
Record was filed. On September 1, 2015, we issued an order, directing appellant to file a status
report on or before September 8, 2015, advising this court of the status of the filing of a complete
Clerk’s Record. Today, appellant filed a status report, stating that appellant and appellee met to
determine which portions of the Clerk’s Record were missing or inaccurate, and that they met
with the Assistant District Clerk in charge of preparing this record, who agreed that a new,
complete Clerk’s Record should be filed, and that a complete Clerk’s Record could be filed in 3-
4 weeks.
       Accordingly, we order the Clerk’s Record filed on or before October 5, 2015. We order
the deadline for appellant to file its brief reset to November 5, 2015. No further extensions will
be granted to appellant.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: September 10, 2015